Citation Nr: 1001564	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-20 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than December 22, 
2006, for the award of service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1945 to 
November 1946, and from October 1961 to November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran did not file a formal or informal application for 
service connection for colon cancer before December 22, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 22, 
2006, for the grant of service connection for colon cancer, 
have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend, in substance, 
that his service-connected colon cancer should have been 
service-connected with an effective date earlier than the 
date the RO assigned.  Initially, it is noted that VA has a 
duty to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

VA's notice obligations have been met.  Once service 
connection has been granted and an initial disability rating 
and effective date have been assigned, "the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006); accord Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) (where a service-
connection claim has been substantiated, the claimant bears 
the burden of showing how a defect in VCAA notice prejudiced 
him with respect to the "downstream elements"-namely the 
assignment of an effective date and a disability rating).  
Any defect in the notice is therefore nonprejudicial.

In this case, because service connection had been granted by 
the currently appealed RO decision of September 2007, the 
Veteran's claim has been "proven" and 5103(a) notice is 
"no longer required."  Accordingly, the Board finds that VA 
satisfied its duties to notify the Veteran.

VA also has a duty to assist a claimant in the development of 
a claim.  The Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the Veteran's service 
treatment records and relevant VA treatment records.  The 
Veteran did not identify, nor did he request that VA assist 
in obtaining, any private medical records.

Effective dates of awards are determined, essentially, by 
finding what was shown by the record at various points in 
time and then applying governing law to those findings.  
Generally, VA need not undertake further development of the 
evidence unless the claimant alleges that relevant evidence 
is outstanding.  The Veteran here does not allege that 
relevant evidence is outstanding.  Accordingly, the Board 
finds that VA has fulfilled its duty to assist in every 
respect.




II.  Earlier Effective Date

Unless specifically provided otherwise by statute, the 
effective date of an award for compensation benefits based on 
(1) an original claim, (2) a claim reopened after final 
adjudication, or (3) a claim for increase, is the date VA 
received the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Lalonde 
v. West, 12 Vet. App. 377, 382 (1999) (effective date of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but 
rather, on the date the application was filed with VA).  

A "claim" is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement[,] or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that (1) indicates "an intent to apply for one or more [VA] 
benefits" and (2) "identif[ies] the benefit sought" may be 
considered an informal claim.  38 C.F.R. § 3.155(a).  When 
determining the effective date of an award of compensation 
benefits, VA must review all the communications in the file, 
after the last final disallowance of the claim, that could be 
interpreted to be a formal or informal claim for benefits.  
Lalonde v. West, 12 Vet. App. 377, 381 (1999); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).  Upon receipt of an 
informal claim, if a formal claim has not been filed, VA is 
required to forward an application form to the claimant for 
execution.  If VA receives the application form within one 
year from the date it was sent to the claimant, VA will 
consider it filed as of the date it received the informal 
claim.  38 C.F.R. § 3.155.

In this case, the Veteran was diagnosed with colon cancer on 
October 2, 2006.  He first filed a claim for service 
connection for colon cancer on February 21, 2007.  In a 
rating decision dated September 2007, the RO granted the 
Veteran's claim for service connection for colon cancer, 
effective December 22, 2006 (the date VA received the 
Veteran's claim for an increased rating for his service-
connected bilateral hearing loss).

The Veteran argues that the effective date of the award for 
service connection for colon cancer should be October 2, 
2006-the date he was first diagnosed with colon cancer.  His 
rationale is that he was literally physically unable to file 
a claim for compensation benefits in the interim between 
October 2, 2006, and February 21, 2007, because of his post-
operative hospitalization (he underwent surgery immediately 
following his cancer diagnosis).

The Board recognizes that the Veteran was indeed in a serious 
health condition following his colon cancer surgery of 
October 2, 2006, and that his condition continued to be 
serious through the time that he filed his claim for service 
connection for colon cancer in February 2007.  Nevertheless, 
the Board has reviewed all the communications in the file and 
finds that none of them can reasonably be interpreted to be a 
formal or informal claim for service connection for colon 
cancer, before December 22, 2006 (the currently-appealed 
effective date of his award for service connection for colon 
cancer).  See Lalonde, 12 Vet. App. 377, 381-82 (1999) 
(finding no evidence of informal claim); Servello, 3 Vet. 
App. 196, 199-200 (1992) (identifying submittal of informal 
claim).  Accordingly, VA is precluded as a matter of law from 
granting an effective date earlier than December 22, 2006, 
for service connection for colon cancer.

The Board extends its sincere appreciation to the Veteran for 
his dedicated and honorable service to our nation.  His 
argument for an earlier effective date essentially 
constitutes a theory grounded in equitable relief.  Though 
the Board is not unsympathetic to the claim, nevertheless, it 
is without authority to grant an earlier effective date for 
service connection on a purely equitable basis.  The Board is 
"bound in its decisions" to apply the relevant provisions 
of law.  38 U.S.C.A. § 7104(c); see also Taylor v. West, 11 
Vet. App. 436, 440 (1998) (discussing VA's discretion to 
grant equitable relief in the face of administrative error); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (same).

There is simply no authority in law which would permit the 
Board to grant the Veteran's claim, see Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), and therefore the claim must be 
denied.




ORDER

Entitlement to an effective date earlier than December 22, 
2006, for the award of service connection for colon cancer, 
is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


